"Any person committed to the asylum may be discharged by any three of the trustees, or by a justice of the supreme court, whenever the cause of commitment ceases, or a further residence at the asylum, in their opinion, is not necessary; but any person so discharged, who was under sentence of imprisonment at the time of his commitment, the period of which shall not have expired, shall be remanded to prison." G. L., c. 10, s. 22. If the proper construction of this language is open to a possible doubt, a reference to previous statutes for which the section was substituted in the revision of 1867 makes it certain. Rev. St., c. 9, s. 17; Laws of 1845, c. 246; Com. Report of 1867, c. 10, ss. 18, 20, 21; Gen. St., c. 10, s. 18.
A person discharged from the asylum cannot be remanded to prison, if at the time of the discharge the term for which he was sentenced to imprisonment has expired.
Petitioner discharged.
SMITH, J., did not sit: the others concurred.